Citation Nr: 0726542	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
August 1994.  He subsequently served in the Army Reserves 
until December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's current heart disorder, diagnosed as 
coronary artery disease, status post coronary artery bypass 
grafting surgery, is not shown by the medical evidence of 
record to be related to the veteran's military service.

2.  Prior to promulgation of a decision by the Board, the 
veteran withdrew his appeal with regard to the issue of 
entitlement to nonservice-connected disability pension 
benefits.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2. The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to nonservice-
connected disability pension benefits have been met. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's March 2003 letter 
advised the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  A medical opinion is not 
warranted herein as there is no evidence of an inservice 
injury to the veteran's heart. 38 C.F.R. § 3.159(c)(4).  
Moreover, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran is seeking entitlement to service connection for 
heart disease.  In support of his claim, he testified that he 
collapsed during physical training in 1990 at Fort Riley, 
Kansas.  He also claims that he experienced shortness of 
breath which continued to worsen while he serving in the Army 
Reserves.  Finally, he testified that, "in December 2001 I 
attended another active duty training class for the Army 
Reserves [where] I fell out and I was released from the 
training class because the fact that those who were involved 
felt that it was in my best interest that I don't continue on 
because it looked to them from their observation that I was 
having a heart attack."

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arteriosclerosis, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).
 
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d) (2006).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Thus, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131 (2006).

Based upon a review of the record, the Board concludes that 
service connection is not warranted for heart disease.

Historically, the veteran served on active duty from December 
1986 to August 1994.  A review of his service medical records 
from this period of service are completely silent as to any 
complaints or diagnoses of heart disease.  His enlistment 
examination for the Army Reserves, performed in January 1995, 
noted that his heart was normal, and listed his blood 
pressure as 110/70.  As such, there is no showing of a 
chronic heart condition having been incurred during, or 
within the presumptive period following, the veteran's 
initial period of active duty service.

A periodic physical examination, performed in November 1999, 
noted that the veteran's blood pressure was high, and listed 
readings of 172/108, 155/93 and 171/100.  The report also 
noted that an electrocardiogram (EKG) examination, performed 
on November 6, 1999, revealed abnormal findings, including 
notation of an inferior infarct, age undetermined.  A 
subsequent addendum to this report, dated in December 1999, 
noted that the veteran had a follow-up EKG performed on 
November 12, 1999, which was normal, and that he had been 
cleared for service by E. James, M.D.

A report from E. James, M.D., dated in November 1999, noted 
that the veteran had been seen by him, and that he was found 
to be medically sound.  It also noted that an EKG had been 
performed and revealed findings which were borderline normal.    

A private treatment report, dated in February 2001, noted 
that the veteran was being treated for hypertension.  It 
noted that his cardiac medication regimen included a beta-
blocker.  The report concluded with diagnoses of hypertension 
and hypercholesterolemia.  

A personnel record in the file, dated in December 2001, noted 
that the veteran was being disenrolled from BNCOC Common 
Leader Training for medical reasons.  It also noted that re-
enrollment was recommended.  Thereafter, a private treatment 
report dated December 31, 2001, noted that the veteran was 
being seen for his six-month check up.  The report of an EKG 
examination performed at that time, noted abnormal findings 
possibly due to myocardial ischemia.  A notation to the 
veteran's private treatment report recommended that a 
thallium stress test be performed as soon as possible based 
on the veteran's reported throat discomfort with exertion and 
an abnormal EKG.

In March 2002, the veteran was hospitalized with complaints 
of chest burning.  The report noted that the veteran had 
presented to the medical center "following a two-day history 
of recurrent retrosternal pressure which increased with 
inspiration."  An EKG was performed and revealed a sinus 
rhythm, remote inferoposterolateral infarct.  The report 
concluded with an assessment of acute coronary artery 
syndrome, acute inferoposterolateral infarct, hypertension, 
and hypelipidemia by history.  A consultation report noted 
that the veteran had been unable to complete physical fitness 
tests for the Army Reserves in the last few months due to 
some chronic weakness in the right leg, and also due to an 
inability to run any significant distance with burning and 
tightness in the throat and shortness of breath.  The report 
noted diagnoses of severe three-vessel coronary artery 
disease with acute "non-St-segment elevation" myocardial 
infarction with fairly preserved ventricular function.  It 
also noted diagnoses of a history of hypertension and 
hypercholesterolemia, as well as a strong family history for 
coronary artery disease.  The veteran underwent a coronary 
catheterization which revealed findings of severe diffuse 
coronary atherosclerosis and mildly impaired left ventricular 
systolic function.  He also underwent a coronary artery 
bypass graft, times five.  The report of this procedure noted 
a final diagnosis of coronary artery disease with acute 
"non-ST segment elevation myocardial infarction."

A personnel record in the claims file, dated in February 
2003, noted that the veteran had been found medically 
disqualified from service, and reassigned to retired reserve, 
effective December 1, 2002.

Initially, the Board notes that there are no findings of 
heart disease in the veteran's service medical records and 
nothing to relate his current heart disorder to the veteran's 
active duty or ACDUTRA.  Accordingly, service connection is 
not warranted for heart disease for those periods of his 
military service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Moreover, as the veteran's heart disease is in the 
nature of a disease rather than an injury, there is no basis 
upon which to grant service connection for this condition in 
association with a period of inactive duty for training.  

While the veteran alleges that he passed out during physical 
training in 1990, there is no competent evidence that this 
was caused by or resulted in a chronic heart disability.  His 
service medical records are silent for any cardiac treatment 
during that time frame, and the veteran has essentially 
denied any significant treatment following this alleged 
incident.  Finally, the veteran denied having a history of 
chest pain or syncope on a medical history report completed 
in November 1999.

As for his service in the Army Reserves, the Board 
acknowledges that the veteran was disenrolled from his BNCOC 
common leader training class for medical reasons, as noted in 
the letter dated December 11, 2001.  Nevertheless, the 
evidence does not show that he incurred a cardiac injury or 
aggravation of cardiac condition during a period of ACDUTRA.

A response from the Pennsylvania National Guard, dated in 
February 2005, noted that they maintained records of all of 
the line of duty determinations since 2000, and that no such 
record relating to the veteran exists.  

Prior to his training class dismissal in December 2001, two 
EKG examinations, performed in November 1999, showed abnormal 
and borderline normal findings respectively.  A physical 
examination report, dated in November 1999, also revealed 
findings of elevated blood pressure, and specifically listed 
readings of 172/108, 155/93 and 171/100.  A private treatment 
report, dated in April 2000, noted that the veteran had been 
diagnosed with hypertension.  A private treatment report, 
dated in February 2001, noted a diagnosis of hypertension, 
and indicated that the veteran was on a cardiac medication 
regiment including a beta-blocker.  


Following his discharge from the training class, a private 
treatment report, dated December 31, 2001, was completely 
silent as to any complaints of or diagnosis of a recent 
cardiac injury.  The report noted that the veteran was being 
seen for his six-month check up.  The report noted that he 
had been diagnosed with hypertension, that an EKG examination 
performed at that time had revealed abnormal findings, and 
that additional tests were recommended.

Based on these facts, there is no evidence of an actual 
cardiac injury during the veteran's training course in 
December 2001.  Moreover, the evidence does not show that a 
cardiovascular condition was in anyway aggravated during this 
time frame.  In essence, the veteran had previously been 
diagnosed with hypertension, was receiving cardiac 
medication, and he had also had at least one abnormal EKG 
examination, with another that was borderline normal.  
Thereafter, the record reflects that his condition remained 
essentially unchanged until March 2002.  At that point, 
following two days of chest pains, the veteran was 
hospitalized with a diagnosis of acute myocardial infarct.

The Board has considered the veteran's assertions that he has 
heart disease due to his military service, including being 
secondary to the food he received during service, but such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

In January 2005, an opinion statement was submitted noting 
that the veteran's coronary artery disease was more likely 
than not related to his military service.  This statement, 
however, is not dated, and is not signed by a physician.  
Thus, it is lacking in any probative value.

Put simply, the evidence does not establish that the veteran 
had a chronic heart disease during active service, or that 
his current heart disease, diagnosed as coronary artery 
disease, status post coronary artery bypass grafting surgery, 
is otherwise related to military service.  The preponderance 
of the evidence is against the claim, and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).  


I.  Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).

The veteran in this case had perfected his appeal of a March 
2004 RO decision which denied entitlement to nonservice-
connected disability pension benefits.  At his hearing before 
the RO in June 2005, the veteran reported his intention to 
withdraw the issue of entitlement to nonservice-connected 
disability pension benefits.  This withdraw request was noted 
in the transcript which was then placed in the claims folder.

As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to this issue. 
Hence, the Board finds that the veteran has withdrawn his 
claim for entitlement to nonservice-connected disability 
pension benefits.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue, and it is 
dismissed.


ORDER

Service connection for heart disease is denied.

The claim for entitlement to nonservice-connected disability 
pension benefits is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


